—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Felig, J.), imposed September 28, 1995, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant’s waiver of his right to appeal should not be enforced (see, People v Patterson, 211 AD2d 829; People v Prescott, 196 AD2d 599). In any event, we conclude that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., O’Brien, Pizzuto and Florio, JJ., concur.